Exhibit 10.1

 

RELEASE OF ALL CLAIMS

 

This Release of All Claims (“Agreement”) is made by and between Waddell & Reed
Financial, Inc. (“Company”) and Daniel P. Connealy (“Employee”) (collectively
the “parties”).

 

WHEREAS, the parties to this Agreement recognize that Company and/or a Company
Affiliate, as defined herein, has employed Employee as its Chief Financial
Officer, that Employee has elected to retire under the terms of applicable
Company or Company Affiliate policies; that Company and all Company Affiliates
and Employee wish to end all employment and other relationships in an amicable
and cooperative manner; that Employee agreed to enter into this Agreement in
exchange for good and valuable consideration that is in addition to any benefits
Employee may otherwise be entitled to receive by operation of law or by Company
or Company Affiliate policy or practice; and that Company has agreed to enter
into this Agreement in exchange for certain releases; and that the parties
desire through this Agreement to resolve any and all claims, demands, or causes
of action (“claims”) Employee has, or may have, against Company and any Company
Affiliates.

 

NOW, THEREFORE, in consideration of the mutual promises, agreements, and
releases contained in this Agreement, Employee and Company agree to resolve all
issues and controversies that exist between them, including any future effects
of the alleged acts, omissions, and events, as follows:

 

1.     The parties desire to resolve all claims Employee has, or may have had,
against Company,  Waddell & Reed, Inc., and each of these entities’ parent,
subsidiaries, and affiliates, as well as all of these entities’ current or
former insurers, directors, officers, fiduciaries, attorneys, employees (in
their representative and/or individual capacities), agents, successors, assigns,
employee benefit plans, related corporations, and any and all other entities
affiliated with or related to them (collectively, the “Company Affiliates”).

 

2.     In consideration of the release referenced in ¶ 3 of this Agreement,
infra, and all other promises made by Employee within this Agreement, Company
agrees as follows, subject to the other terms of this Agreement, including but
not limited to this Agreement becoming effective as provided below:

 

(a)                                 Employee’s employment and all associations
with Company and Company Affiliates will terminate June 16, 2014 (“Termination
Date”).  Employee will have no power or authority to act on behalf of Company or
any Company Affiliate following the Termination Date.

 

(b)                                 Upon approval by the Waddell & Reed
Financial, Inc. Compensation Committee, all 85,000 unvested shares of restricted
stock awarded to Employee pursuant to provisions of the Waddell & Reed Financial
Inc. Restricted Stock Award Agreements Employee entered into with Waddell & Reed
Financial, Inc. under the Waddell & Reed Financial, Inc. 1998 Stock Incentive
Plan, as amended and restated (“the Plan”), shall be vested and all transfer
restrictions on vested restricted stock granted under the Plan shall lapse upon
the Effective Date of this Agreement.  Compensation associated with this vesting
is not eligible compensation under the Waddell & Reed Financial, Inc. 401(k) and
Thrift Plan or under the Waddell & Reed Financial, Inc. Retirement Income Plan.

 

(c)                                  Unless specified otherwise in this
Agreement, Employee’s ability to receive and/or participate in any Company or
Company Affiliate provided compensation plan or benefit ceases as of the
Termination Date.

 

--------------------------------------------------------------------------------


 

3.                                      In connection with consideration
provided by Company under this Agreement, Employee agrees as follows:

 

(a)                                 The payments and benefits provided by
Company under this Agreement are adequate consideration for Employee’s execution
of this Agreement and are in excess of anything to which Employee is or may
otherwise be entitled under existing policies or practices of Company.

 

(b)                                 To the maximum extent permitted by law, as
of the Effective Date, Employee hereby RELEASES AND FOREVER DISCHARGES Company,
the Company Affiliates, and all other parties mentioned in Paragraph 1 of this
Agreement (collectively “Released Parties”), from any and all claims, known or
unknown, suspected or unsuspected, that Employee now holds or owns or has at any
time held or owned against the Released Parties through the date Employee
executes this Agreement.  Such claims necessarily include, but are not limited
to, any and all contract claims; any and all claims for race, sex, national
origin, religious, disability, or age discrimination, harassment, and/or
retaliation under Title VII of the Civil Rights Act of 1964 (as amended), the
Civil Rights Act of 1991, 42 U.S.C. § 1981, the Age Discrimination in Employment
Act, the Americans with Disabilities Act (as amended), the Rehabilitation Act,
the Genetic Information Nondiscrimination Act, the Kansas Act Against
Discrimination, the Kansas Age Discrimination in Employment Act, any and all
applicable Missouri state civil rights laws (including but not limited to Mo.
Rev. Stat. §213.010 et seq., §290.145, §191.665, and §375.1306), any unlawful
employment practices, and anti-discrimination and anti-harassment laws, and any
and all other statutes, regulations, and/or ordinances that address equal
employment opportunity; any and all other statutory claims, including but not
limited to claims under the Family Medical Leave Act, the Occupational Safety
and Health Act, the Employment Retirement Income Security Act (as amended)
(“ERISA”), the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), 42
U.S.C. § 1983, 42 U.S.C. § 1988, the Kansas Wage Payment Act, the Kansas Minimum
Wage and Maximum Hours Law, any and all applicable Missouri state wage payment
and conditions of employment law (including but not limited to Mo. Rev. Stat.
§290.010 et seq.); any and all common law claims; any and all whistleblowing
claims; any and all tort claims, including but not limited to any and all claims
for tortious interference with business expectancy, outrage, negligent
infliction of emotional distress, defamation, retaliation, and/or wrongful
discharge in violation of public policy; any and all public policy claims; any
and all claims under any federal and/or state Constitution, any and all claims
under any federal, state and/or local common law, and any and all claims under
any Company and/or Company Affiliate policy or practice, including but not
limited to any claims regarding bonus, health, stock incentive, retirement,
and/or benefit plans of Company and/or any Company Affiliate.

 

(c)                                  The foregoing Release does not include any
claims that cannot be released or waived by law, including but not limited to
the right to file a charge with or participate in an investigation conducted by
certain government agencies; provided, however, that Employee is releasing and
waiving the right to any monetary recovery should any government agency pursue
any claims on Employee’s behalf.

 

(d)                                 In exchange for and in consideration of the
promises of Company contained in the Agreement, Employee agrees not to initiate
any legal, administrative, or other proceeding relating to any of the matters
released herein, to the fullest extent permitted by law.

 

--------------------------------------------------------------------------------


 

(e)                                  Nothing in the foregoing is intended to
limit or restrict Employee’s right to challenge the validity of this Agreement
as to claims and rights asserted under the Age Discrimination in Employment Act
or Employee’s right to enforce the Agreement.

 

(f)                                   Prior to the Termination Date, Employee
agrees to assist in the transition of duties and knowledge Employee has in
connection with his position as Chief Financial Officer, as requested and
defined by Company.  Employee further agrees, following the Termination Date, to
take no action to interfere with Company’s operation of business or management
of personnel.

 

(g)                                  Upon reasonable request by the Company,
Employee will participate in the investigation, prosecution, or defense of any
matter involving Company, any matter involving any of the Company Affiliates, or
any other matter that arose or will arise during Employee’s employment, provided
Company shall reimburse Employee for any reasonable travel and out-of-pocket
expenses incurred in providing such participation at its request, the purpose of
which reimbursement is to avoid cost to Employee and not to influence Employee’s
participation.

 

(h)                                 Employee acknowledges that the Company’s
relationships with its employees, contractors and business associates are among
the Company’s most important assets.  Employee agrees that for a period of one
(1) year after the termination of his employment with Company, Employee will
not, as examined from an objective viewpoint, directly or indirectly,
individually or in any capacity whatsoever, (i) participate in the solicitation,
recruitment, hiring, or contracting as an employee or engaging as an independent
contractor any employee, contractor, sales assistant or agent of Company and/or
any Company Affiliate, or (ii) induce or attempt to induce any such persons to
terminate, or in any way interfere with, the contractual or other relationship
between Company and/or any Company Affiliate and any such persons.

 

(i)                                     Employee expressly agrees that, except
for benefits accrued by Employee under the Waddell & Reed Financial, Inc.
Retirement Income Plan, distribution of savings under the Waddell & Reed
Financial, Inc. 401(k) and Thrift Plan or as otherwise provided in this
Agreement, no additional payments or other consideration are appropriate or due
to Employee for any reason, and that Employee has received all compensation and
leave due and owing to Employee relating to any employment or other relationship
with Company and/or any Company Affiliate, or any express or implied contract,
including without limitation, all wages, commissions, bonuses, incentive pay,
retention bonus, sick pay and vacation pay, and any form of leave from Company
and/or any Company Affiliate.

 

(j)                                    Employee received this Agreement on
June 9, 2014.  Employee is hereby advised and acknowledges that Employee has
twenty-one (21) calendar days to consider this Agreement and sign it, although
Employee may sign and return it sooner if Employee so chooses. However, in no
event may Employee sign the Agreement before June 17, 2014 or after June 30,
2014.  Any signature before June 17, 2014 or after June 30, 2014 shall be deemed
ineffective and not a valid execution of this Agreement. Employee may return the
signed Agreement to Brent Bloss, Chief Financial Officer, at 6300 Lamar Avenue,
Overland Park, Kansas 66207.  Company hereby advises Employee that Employee may
revoke the Agreement by delivering a written notice of revocation via certified
mail to Brent Bloss, at the address referenced within this Paragraph within
seven (7) calendar days after Employee signs the Agreement.  Where no revocation
is made, the Agreement

 

--------------------------------------------------------------------------------


 

will become effective and enforceable on the 8th calendar day following the date
Employee signs the Agreement (the “Effective Date”).

 

(k)                                 Company advised/hereby advises Employee to
consult with an attorney before executing this Agreement, particularly regarding
the RELEASE AND WAIVER OF CLAIMS in Paragraph 3(b).

 

(l)                                     Employee acknowledges that as a result
of Employee’s employment relationship with Company, Employee acquired
confidential information of a special and unique nature and value relating to
Company matters.  Except with the express written consent of the Company,
Employee will not remove from Company or directly or indirectly communicate,
divulge, or use, whether for Employee’s benefit or for the benefit of any third
party, any confidential and/or proprietary information concerning the Company
business and/or the Company Affiliates’ business, including but not limited to
any and all proprietary information, information regarding the nature of Company
and Company Affiliates’ proprietary accounting information, information
regarding the nature of Company and Company Affiliates’ accounting systems,
accounting practices and location of proprietary electronic data, strategic
plans of Company and any Company Affiliate, passwords, passcodes or similar
mechanisms for gaining access to any computer, computer system, computer
network, computer data, or any other electronic data storage device or any data
contained therein, information regarding Company or Company Affiliates’
personnel matters, information related to any internal investigation or auditing
process, client lists, client account and contact information, proprietary
products, proprietary commission information, proprietary supervisory
information, Company or Company Affiliates’ research, agreements, systems,
procedures, manuals, operations, services, materials, policies, and the manner
in which they are developed, marketed, and/or provided, Company legal matters,
attorney-client privileged information, attorney work product-privileged
information, and any and all such other information regarded as trade secrets
and/or confidential and/or proprietary information by Company, by Company
Affiliates, and/or under any applicable law, regulation, rule, and/or ethical
guideline (“Confidential Information”). Employee understands that Confidential
Information includes, but is not limited to, trade secrets and information
relating thereto.

 

(m)                             Employee agrees, within ten (10) days of the
Termination Date, to return all Company or Company Affiliate property, including
but not limited to any Confidential Information, as defined in this Agreement,
Company issued credit card, access devices, office equipment, training and
supervisory manuals, documents, records, notebooks, computers, projectors,
scanners, computer disks, mobile devices, tapes, and similar repositories of or
documents containing any Confidential Information, including all existing
copies, abstracts, and summaries thereof.

 

(n)                                 To the extent Employee has not already done
so, Employee agrees within thirty (30) days of the Termination Date, to submit
any and all expense reimbursement requests, including supporting documentation. 
Employee shall be reimbursed for any reasonable, legitimate outstanding business
expenses in accordance with Company and/or Company Affiliates’ policies. 
Employee acknowledges and agrees that expenses not timely and properly submitted
in accordance with this paragraph 3(n) shall not be subject to reimbursement by
Company.

 

(o)                                 Employee represents and warrants there are
no existing or outstanding attorneys’ liens or other liens that are not
extinguished or satisfied by the execution of this Agreement.

 

--------------------------------------------------------------------------------


 

Employee agrees to indemnify and hold harmless Company and/or any Company
Affiliates, for any liability in connection with such liens.

 

(p)                                 Employee agrees that following the
Termination Date, unless explicitly referenced in this Agreement, he will no
longer be authorized to access any of Company or Company Affiliates’ systems or
subscription services, Company or Company Affiliates’ computers, systems,
applications, servers, workstations, operating systems, databases, accounting
systems, network infrastructure, software, programs, and any documentation, data
or property contained within or in connection with any network infrastructure or
systems listed herein. Employee agrees that any unauthorized attempt to access
or any actual access of the network infrastructure, systems or data described
herein following the termination of employment would be damaging to Company
and/or Company Affiliates.

 

(q)                                 As of the date Employee signed this
Agreement, Employee (1) has not suffered a work-related injury not properly
disclosed to Company; (2) has not exercised any actual or apparent authority by
or on behalf of Company and/or any Company Affiliates that Employee has not
specifically disclosed to Company; (3) has not entered into any agreements,
whether written or otherwise, with any of Company or Company Affiliates’
employees (current and former) and/or third parties that could legally bind
Company and/or any Company Affiliate that Employee has not specifically
disclosed to Company; (4) is not aware of any wrongdoing by any Company or
Company Affiliates’ personnel that has not already been reported to Company or
Company Affiliates’ management; and (5) has not engaged in any conduct that
could be deemed counter to the Waddell & Reed Financial, Inc. Corporate Code of
Business Conduct and Ethics for Directors and Employees.

 

(r)                                    Employee agrees not to participate
voluntarily in or aid in or encourage any person or entity in connection with
any lawsuit or other adversarial proceeding against Company or any Company
Affiliate.

 

(s)                                   Employee agrees not in any way to
disparage Company, Company Affiliates (as defined herein and specifically
including Company and Company Affiliate employees and agents in their
representative and individual capacities), or any Released Parties, and agrees
not to make or solicit any comments, statements, or the like to the media or to
others, including claims against the entities, their agents, or representatives
that may be considered derogatory or detrimental to the good name or business
reputation of the above-mentioned parties.

 

(t)                                    In addition to any other remedies or
relief that may be available, Employee agrees to pay any attorneys’ fees and
damages Released Parties may incur as a result of any misrepresentation made by
Employee in this Agreement.

 

4.             The parties further agree as follows:

 

(a)                                 Unless specified herein, this Agreement is
the entire agreement between Employee and Company with respect to the matters
contemplated hereby.  No modification or waiver of any provision of this
Agreement will be valid unless in writing and signed by Employee and Company. 
Further, in entering into this Agreement, they did not rely on any promise or
agreement not included in this Agreement.

 

(b)                                 This Agreement is severable. If any
provision of this Agreement is declared unenforceable, void, invalid, or
voidable, then the parties intend that the validity, legality,

 

--------------------------------------------------------------------------------


 

and enforceability of the remaining provisions of this Agreement shall in no way
be affected or impaired, and the remaining provisions of this Agreement shall
remain valid and enforceable as written, to the fullest extent permitted by law.

 

(c)                                  This Agreement shall be construed in
accordance with the laws of the State of Kansas, regardless of any conflict of
laws provision.  Further, any action to interpret or enforce this Agreement
shall be brought in the federal or state courts situated in Kansas, regardless
of the state of residence of any party to such action.

 

(d)                                 In the event either party to this Agreement
breaches its obligations under the Agreement the injured party may pursue all
legal remedies available to it as a result of the breach, including, but not
limited to, an action in a competent court for actual damages for the injury
caused by the breaching party, as well as reasonable attorneys’ fees and costs.
The parties agree that Company and/or any Company Affiliate shall be entitled to
injunctive and other equitable relief to prevent a breach of this Agreement, in
addition to any other remedy to which Company and/or Company Affiliate might be
entitled.  Company and/or Company Affiliates’ remedies for breach as referenced
herein shall be cumulative and the pursuit of one remedy shall not be deemed to
exclude any and all other remedies.

 

(e)                                  The parties expressly agree and understand
that neither the existence of this Agreement nor anything contained in this
Agreement shall constitute an admission of any liability on the part of Company
or any Company Affiliate.  Any and all such liability is expressly denied.
Neither the existence of this Agreement nor anything contained in this Agreement
shall be construed as rendering Employee a “prevailing party” for purposes of
awarding attorneys’ fees or costs under any applicable local, state or federal
law.

 

(f)                                   The Company makes no
representations regarding the taxation of the payments and benefits provided
under this Agreement (and the manner in which such payments and benefits are
reported to Employee or an appropriate taxing jurisdiction by the Company is not
intended to be such a representation) and in no event shall the Company or any
Company Affiliate be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Employee on account of the
payments and benefits provided under this Agreement (including taxes, penalties,
interest or other expenses resulting from non-compliance with Section 409A of
the Internal Revenue Code or excise taxes imposed by Section 4999 of the
Internal Revenue Code).

 

(g)                                  Company’s failure to exercise any of its
rights under this Agreement with regard to a breach of this Agreement shall not
be construed as a waiver of such breach, nor shall it prevent Company from later
enforcing strict compliance with any and all promises in this Agreement.

 

(h)                                 This Agreement will be binding on and inure
to the benefit of Employee and Employee’s heirs, administrators,
representatives, executors, successors, and assigns, and will be binding on and
inure to the benefit of Company, Company Affiliates, and those entities’
successors and assigns.

 

(i)                                     This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which shall constitute together one and the same Agreement.  Any party to
this Agreement may execute this Agreement by signing any such counterpart.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
indicated below.

 

For Employee:

 

BY SIGNING BELOW, I SPECIFICALLY AGREE THAT I HAVE READ THE FOREGOING AGREEMENT,
THAT I FULLY UNDERSTAND EACH AND EVERY PROVISION OF THIS AGREEMENT, THAT I HAVE
HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY ABOUT THIS AGREEMENT, AND THAT I
AM VOLUNTARILY, FREELY, AND KNOWINGLY EXECUTING IT.

 

 

Date:

June 17, 2014

 

/s/ Daniel P. Connealy

 

 

Daniel P. Connealy

 

 

 

 

 

 

For Company:

 

 

 

 

 

 

 

 

Date:

June 17, 2014

 

/s/ Brent K. Bloss

 

 

 

Waddell & Reed Financial, Inc.

 

--------------------------------------------------------------------------------